Citation Nr: 0801000	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II associated with herbicide exposure.

2.  Entitlement to service connection for an unspecified left 
ankle condition as a result of exposure to herbicides.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for glaucoma of the 
left eye.

5.  Entitlement to service connection for an unspecified left 
knee condition.

6.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities.

7.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities.

8.  Entitlement to service connection for asthma (claimed as 
shortness of breath) as a result of asbestos exposure.

9.  Entitlement to service connection for bilateral plantar 
fasciitis as a result of exposure to herbicides.

10.  Entitlement to service connection for fatigue syndrome 
as a result of asbestos exposure.

11.  Entitlement to service connection for arthritis AC 
(acromioclavicular) joint, right shoulder.

12.  Entitlement to service connection for an unspecified 
neck condition.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
calcaneal spur, right ankle.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma, right eye.

15.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
unspecified right knee condition.

16.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated nucleus pulpous L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus, type II.

2.  The veteran does not have an unspecified left ankle 
condition.

3.  The veteran does not have hypertension.

4.  The veteran does not have glaucoma of the left eye.

5.  The veteran does not have an unspecified left knee 
condition.

6.  Peripheral neuropathy of the bilateral upper extremities 
is not shown by competent medical evidence to have a nexus or 
relationship to service or exposure to herbicides during 
service.

7.  Peripheral neuropathy of the bilateral lower extremities 
is not shown by competent medical evidence to have a nexus or 
relationship to service or exposure to herbicides during 
service.

8.  The veteran does not have asthma that is attributable to 
military service, including any in-service exposure to 
asbestos or herbicides.

9.  The veteran's bilateral plantar fasciitis is not 
attributable to military service, including any in-service 
exposure to herbicides.

10.  The veteran's fatigue syndrome is not attributable to 
military service, including any in-service exposure to 
asbestos or herbicides.

11.  Arthritis of the AC joint, right shoulder, was not 
manifested during the veteran's service or to a compensable 
degree within one year of discharge from active military 
service.

12.  An unspecified neck condition was not manifested during 
the veteran's service or to a compensable degree within one 
year of discharge from active military service.

13.  By rating decision in January 1998, the RO denied 
entitlement to service connection for a calcaneal spur, right 
ankle; the veteran was notified of the decision but he did 
not initiate an appeal.

14.  The evidence associated with the claims file subsequent 
to the January 1998 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a calcaneal spur, right ankle.

15.  By rating decision in January 1998, the RO denied 
entitlement to service connection for glaucoma, right eye; 
the veteran was notified of the decision but he did not 
initiate an appeal.

16.  The evidence associated with the claims file subsequent 
to the January 1998 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for glaucoma, right eye.

17.  By rating decision in January 1998, the RO denied 
entitlement to service connection for an unspecified right 
knee condition; the veteran was notified of the decision but 
he did not initiate an appeal.

18.  The evidence associated with the claims file subsequent 
to the January 1998 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an unspecified right knee condition.

19.  By rating decision in January 1998, the RO denied 
entitlement to service connection for a herniated nucleus 
pulpous L5-S1; the veteran was notified of the decision but 
he did not initiate an appeal.

20.  The evidence associated with the claims file subsequent 
to the January 1998 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a herniated nucleus pulpous L5-S1.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

2.  An unspecified left ankle condition was not incurred in 
or aggravated by active military service, to include exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

4.  Glaucoma of the left eye was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304. 


5.  An unspecified left knee condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

6.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by active military service, 
to include exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

7.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by active military service, 
to include exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

8.  Asthma was not incurred in or aggravated by active 
military service, to include exposure to asbestos or 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

9.  Bilateral plantar fasciitis was not incurred in or 
aggravated by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

10.  Fatigue syndrome was not incurred in or aggravated by 
active military service, to include exposure to asbestos or 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

11.  Arthritis of the AC joint, right shoulder, was not 
incurred in or aggravated by active military service, and it 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

12.  An unspecified neck condition was not incurred in or 
aggravated by active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

13.  The January 1998 rating decision denying service 
connection for a calcaneal spur, right ankle, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2007).

14.  The additional evidence presented since the January 1998 
rating decision is not new and material, and the claim for 
service connection for a calcaneal spur, right ankle, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

15.  The January 1998 rating decision denying service 
connection for glaucoma, right eye, is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

16.  The additional evidence presented since the January 1998 
rating decision is not new and material, and the claim for 
service connection for glaucoma, right eye, is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

17.  The January 1998 rating decision denying service 
connection for an unspecified right knee condition is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

18.  The additional evidence presented since the January 1998 
rating decision is not new and material, and the claim for 
service connection for an unspecified right knee condition is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

19.  The January 1998 rating decision denying service 
connection for a herniated nucleus pulpous L5-S1 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

20.  The additional evidence presented since the January 1998 
rating decision is not new and material, and the claim for 
service connection for a herniated nucleus pulpous L5-S1 is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connected claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cardiovascular disease, to include hypertension are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a). 

Also during the Vietnam era, Agent Orange was used for a 
limited period of time in Korea.  Specifically, according to 
information shared by the United States Department of Defense 
(DOD) with VA, Agent Orange was used along the demilitarized 
zone (DMZ) in Korea between April 1968 and July 1969.  DOD 
data also indicates that fields of fire between the front 
line defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line. "  Information 
received by VA from DOD does not indicate that herbicide was 
sprayed in the DMZ itself.  While the presumption of exposure 
to Agent Orange only applies veterans who served in Vietnam, 
a veteran's service in Korea and other areas outside of 
Vietnam in which DOD has confirmed the use of herbicide 
agents may be considered for purposes of establishing a claim 
for direct service connection.  The Board notes that the 
veteran did not serve in the Republic of Vietnam, but in 
Korea, and the RO has conceded that he was in Korea during 
the time Agent Orange was used and assigned to a unit 
identified as being exposed to the herbicide.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. 
Reg. 33422 (2000). VA must analyze the veteran's claim of 
entitlement to service connection for asbestosis under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

A.  Diabetes mellitus, type II; an unspecified left ankle 
condition; hypertension; glaucoma of the left eye, and an 
unspecified left knee condition. 

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes mellitus, type II, 
hypertension, and glaucoma of the left eye.  They do show, 
however, that the veteran was treated for a twisted left 
ankle in June 1969 through October 1969.  X-rays were 
negative.  They also show that the veteran was treated for 
trauma of the left knee in May 1969.  On the October 1969 
Report of Medical History, the veteran denied any "trick" 
or locked knee, lameness, bone, joint, or other deformity.  
The October 1969 separation examination showed normal 
clinical evaluation of the lower extremities.

At a January 1998 VA examination, it was noted that the 
veteran had a history of glaucoma of the right eye since 
1988.  Private medical records as well as VA medical records 
do not show a diagnosis of diabetes mellitus, type II; an 
unspecified left ankle condition; hypertension; glaucoma of 
the left eye; or an unspecified left knee condition.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

Although the veteran asserts that he is entitled to service 
connection for these disabilities, there is no medical 
evidence of record that establishes he currently has these 
disabilities.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, these claims must be denied.

B.  Peripheral neuropathy, bilateral upper and lower 
extremities

A review of the record indicates that the veteran did not 
serve in Vietnam; however, records show he was stationed in 
Korea during the time Agent Orange was used and assigned to a 
unit identified as being exposed to herbicides.  The record, 
however, does not indicate that the veteran has any of the 
diseases for which service connection may be presumed in 
those exposed to herbicide agents.  He has been diagnosed 
with polyneuropathy as indicated in VA medical records dated 
in April 2005, not acute or subacute peripheral neuropathy as 
listed at 38 C.F.R. § 3.309(e).  The records indicate 
etiology was undetermined but important causes were all ruled 
out.  The VA medical records show that the degree of 
neuropathy appeared relatively benign at this stage.  The 
record does not indicate that he has ever been diagnosed with 
acute or subacute peripheral neuropathy (which means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset).  Therefore, there is no 
basis in the record upon which to award service connection 
for peripheral neuropathy pursuant to 38 C.F.R. § 3.309(e).

The veteran could still be awarded service connection, 
however, if entitlement could be established on a direct 
basis.  In the instant case, such entitlement has not been 
established.  There is no evidence of record to indicate that 
peripheral neuropathy was present in service, nor is there 
any evidence that peripheral neuropathy was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. § 3.309(a).  A December 2005 VA 
physician consultation refers to documentation of idiopathic 
neuropathy.


Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities as secondary to exposure to herbicides 
(Agent Orange) and on a direct basis.

C.  Asthma

In this case, the service medical records are silent for any 
complaints, finding or diagnosis of a lung disability.  On 
his October 1969 Report of Medical History, the veteran 
denied asthma or shortness of breath.  The veteran's 
personnel records show that he was a light weapons 
infantryman.  Records are negative for asbestos exposure.  In 
October 2004, the RO sent the veteran a letter requesting 
that he provide answers to questions about his asbestos 
exposure; however, the RO did not received a response.

There is no evidence of asbestosis being diagnosed, nor is 
there any evidence suggesting that asthma was incurred or 
aggravated during the veteran's period of service.  None of 
the records on file suggest that the veteran has any current 
lung disorder due to asbestos exposure, or suggest that the 
veteran's lung condition is otherwise related to service.

The veteran was seen by Melton Stuckey, M.D., in October 1997 
for complaints of sharp right flank pain and some shortness 
of breath; the assessment was tendonitis, shortness of 
breath.  Then, at his September 2004 VA Agent Orange 
examination, the veteran denied any problems with his lungs, 
and the examination showed the lungs clear to auscultation 
percussion bilaterally without wheezes, rhonchi or rales.  VA 
treatment records dated in January 2005 noted past medical 
history of asthma, and a February 2005 physician assistant 
entry noted computerized problem list was the source of a 
notation of asthma, unspecified type, without mention of 
status asthmaticus or acute exacerbation.

In addition, there is no medical opinion linking any current 
lung disorder to his period of service, including on the 
basis of exposure to asbestos.  While the veteran himself 
contends that his asthma is etiologically related to service, 
as a layperson, his statements as to medical causation do not 
constitute competent medical evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).

As for whether the veteran's asthma is related to exposure to 
herbicides, the Board notes that asthma is not one of the 
diseases for which service connection may be presumed in 
those exposed to herbicide agents.

In short, there is no competent evidence of any lung 
disorders in service or for decades after service, and no 
competent evidence linking any current lung disability to 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim.  The Board has considered 
the applicability of the benefit of the doubt doctrine; as 
the preponderance of the evidence is against this claim, 
however, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107.  The veteran's claim for service connection for asthma 
is denied.

D.  Bilateral plantar fasciitis

Service medical records are negative for complaints, 
treatment, or diagnosis of bilateral plantar fasciitis.  On 
his October 1969 Report of Medical History, the veteran 
denied any foot trouble.  The separation examination showed 
normal clinical evaluation of the feet.

The record does show current bilateral plantar fasciitis, as 
treatment records from Peterson and Plante Internal Medicine 
dated August 1999 to September 2003 show a diagnosis of 
plantar fasciitis in April 2003 treated with Vioxx.  Also, at 
a December 2004 VA Mental Health History and Physical the 
veteran reported pain in his feet that he thought might be 
caused by exposure to Agent Orange.  Treatment records show 
continued complaints of pain and burning of the feet.

There is no medical opinion, however, linking the veteran's 
current plantar fasciitis to his period of service, including 
on the basis of exposure to herbicides.  While the veteran 
himself contends that his plantar fasciitis is etiologically 
related to service, as a layperson, his statements as to 
medical causation do not constitute competent medical 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  The Board notes that plantar 
fasciitis is not one of the diseases for which service 
connection may be presumed in those exposed to herbicide 
agents.

There is no competent evidence of bilateral plantar fasciitis 
in service or for many years after service, and no competent 
evidence linking the veteran's current plantar fasciitis to 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim.  Although the doctrine of 
reasonable doubt was considered, the evidence is not of such 
approximate balance as to warrant its application.  38 
U.S.C.A. § 5107.  The veteran's claim for to service 
connection for bilateral plantar fasciitis is denied.

E.  Fatigue syndrome

Service medical records are negative for complaints, 
treatment, or diagnosis of fatigue syndrome.  As noted above, 
the veteran did not respond to the RO's October 2004 request 
for information about his asbestos exposure.

Although treatment records from Peterson and Plante Internal 
Medicine dated August 1999 to September 2003 show the veteran 
complained of fatigue and described it as "tired out very 
quickly," the records show no diagnosis of fatigue syndrome.  
There is also no evidence of asbestos exposure, nor is there 
any evidence suggesting that fatigue syndrome was incurred or 
aggravated during the veteran's period of service.

None of the records on file suggest that the veteran has any 
current fatigue syndrome due to asbestos exposure, or suggest 
that the veteran's fatigue is otherwise related to service.  
As for whether the veteran's fatigue is related to exposure 
to herbicides, the Board notes that fatigue is not one of the 
diseases for which service connection may be presumed in 
those exposed to herbicide agents.  While the veteran is 
competent to report that he has fatigue, as a lay person, he 
has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

In short, there is no competent evidence of fatigue syndrome 
in service or for many years thereafter, and no competent 
evidence linking any current fatigue syndrome to service.  
The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's claim for service 
connection for fatigue syndrome is denied.

F.  Arthritis of the AC joint, right shoulder

Service medical records are negative for complaints, 
treatment, or diagnosis of arthritis of the right AC joint.  
On the October 1969 Report of Medical History, the veteran 
denied a painful or "trick" shoulder.  The separation 
examination noted normal clinical evaluation of the upper 
extremities.

Although the veteran did not have any complaints concerning 
his right shoulder AC joint at his January 1998 VA 
examination, treatment records from Peterson and Plante 
Internal Medicine dated June and July 2003 show complaints of 
shoulder pain and x-ray evidence of arthritis of the AC 
joint, and VA medical records dated in January 2005 noted 
muscle wasting of the right upper trapezes. 

There is no evidence of record, however, to indicate that 
arthritis of the right shoulder AC joint was present in 
service or to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.309(a).  As the 
record does not show arthritis of the right shoulder AC joint 
until many years after service and includes no competent 
medical opinion relating current right AC joint arthritis to 
service, the preponderance of the evidence is against the 
claim.  As such, the benefit of the doubt doctrine is not for 
application, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert.

G.  Unspecified neck condition

Service medical records are negative for complaints, 
treatment, or diagnosis of a neck condition.  The October 
1969 separation examination shows normal clinical evaluation 
of the head, face, neck and scalp as well as the spine, other 
musculoskeletal.  

The veteran had no complaints concerning his cervical spine 
or neck at a January 1998 VA examination.  Treatment records 
from Peterson and Plante Internal Medicine show complaints of 
cervical pain in April 2003.  Also, VA treatment records note 
musculoskeletal type pain, which Naproxen had helped.  A 
January 2005 physician consultation noted fibromyalgia, 
cervical area.  Cervical examination showed markedly tender 
to palpation along the right cervical paraspinals.  The 
assessment noted strain versus fibromyalgia.  

Although there is some evidence of current neck disability, 
there is no evidence of record to indicate that an 
unspecified neck condition was present in service, nor is 
there any evidence that arthritis was present to a 
compensable degree within one year of the veteran's 
separation from service.  See 38 C.F.R. § 3.309(a).  

As the record does not show an unspecified neck condition 
until many years after service and includes no competent 
medical opinion relating the current neck condition to 
service, the preponderance of the evidence is against the 
claim.  As such, the benefit of the doubt doctrine is not for 
application, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert.

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claims for service connection for a calcaneal 
spur, right ankle; glaucoma, right eye; an unspecified right 
knee condition; and a herniated nucleus pulpous L5-S1 were 
denied in a January 1998 rating decision.

The veteran attempted to reopen his claim in September 2004.  
By a rating decision dated January 2005, the RO denied 
reopening the claims because the veteran had not submitted 
new and material evidence.

The evidence on file at the time of the January 1998 rating 
decision included:

Service medical records which showed no complaints, 
treatment, or diagnoses of a calcaneal spur, right ankle; 
glaucoma of the right eye; an unspecified right knee 
condition; or a herniated nucleus pulpous L5-S1.  

Medical records dated May 1989 to January 1992 from Beatrice 
Gamble, D.C., which showed the veteran reported being 
involved in a motor vehicle accident in November 1984 and had 
complaints of low back pain with pain down to the knee.

Treatment records from Columbia Eye Clinic dated June 1986 to 
May 1995 showed treatment for right eye glaucoma in 1988.  

A hospital report from Baptist Medical Center dated December 
1993 showed treatment for the veteran's right knee after he 
twisted his leg getting out of his truck.  The diagnosis was 
internal derangement of the knee with hemarthrosis.

Medical records from Dr. Alric C. Blake dated August 1996 to 
December 1997 showed treatment for glaucoma.

Treatment records dated December 1997 from Dr. Carl Mitchell 
noted complaints of right knee pain.

VA examination dated January 1998 showed a history of 
glaucoma of the right eye since 1988.  Diagnoses also 
included history of chronic mechanical low back pain as well 
as probable early degenerative arthritis of the left ring 
finger which were noted as unrelated to military service; 
right ankle sprain with resultant loss of motion, pain, early 
degenerative arthritis; and early osteoarthritis of the right 
knee.

Evidence received subsequent to the January 1998 rating 
decision included:

VA medical records which show a calcaneal spur on the 
veteran's right ankle; treatment for glaucoma of the right 
eye; and right knee surgery.  Medical records from Peterson 
and Plante Internal Medicine dated August 1999 to September 
2003 show that the veteran has a herniated nucleus pulpous, 
L5-S1 with radiculopathy and L4-L5/L3-L4 disc bulge.


The additional medical evidence since the January 1998 rating 
decision concerning the veteran's calcaneal spur, right 
ankle; glaucoma of the right eye; unspecified right knee 
condition; or herniated nucleus pulpous L5-S1 does not show a 
nexus to service.  Rather, the evidence received after the 
January 1998 rating decision is merely cumulative of evidence 
previously of record in that it simply shows that the veteran 
has been treated for these conditions.  This evidence does 
not raise a reasonable possibility of substantiating the 
claims.  What was missing at the time of the January 1998 
rating decision -- and what is missing now -- is medical 
evidence showing that these disabilities were present during 
service or evidence linking any of these disabilities to the 
veteran's active duty service.  In addition, the Board notes 
that none of these claimed disabilities are diseases for 
which service connection may be presumed in those exposed to 
herbicide agents; thus, service connection cannot be presumed 
on the basis of exposure to herbicides.

While the veteran's statements linking his claimed 
disabilities to service are acknowledged, to the extent that 
he is attempting to present evidence of etiology or medical 
causation of disease or illness, he is not competent since it 
has not been shown that he has the necessary medical skills 
and training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

III.  Duties to notify and assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in October 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The October 2004 letter also provided appropriate information 
to the veteran on the definition of new and material 
evidence, the date of the prior denial of service connection 
and basis for the prior denial of his claims, and the 
evidence necessary to reopen the claims for service 
connection for an unspecified right knee condition; a 
calcaneal spur, right ankle; glaucoma, right eye; and a 
herniated nucleus pulpous L5-S1.  The veteran has been 
adequately informed of the specific information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the appeal was transferred to the 
Board in December 2005.  Hence, the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  In this case, 
however, the failure to provide this notice is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection and any questions 
as to the disability rating or effective date to be assigned 
are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA treatment records have been associated with the claims 
folder.  The Board acknowledges that the veteran was not 
scheduled for a VA examination.  In this instance, however, 
there is sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Service connection for diabetes mellitus, type II, associated 
with herbicide exposure is denied.

Service connection for an unspecified left ankle condition as 
a result of exposure to herbicides is denied.

Service connection for hypertension is denied.

Service connection for glaucoma of the left eye is denied.

Service connection for an unspecified left knee condition is 
denied.

Service connection for peripheral neuropathy, bilateral upper 
extremities, is denied.

Service connection for peripheral neuropathy, bilateral lower 
extremities, is denied.

Service connection for asthma (claimed as shortness of 
breath) as a result of asbestos exposure is denied.

Service connection for bilateral plantar fasciitis as a 
result of exposure to herbicides is denied.

Service connection for fatigue syndrome as a result of 
asbestos exposure is denied.

Service connection for arthritis AC joint, right shoulder, is 
denied.

Service connection for an unspecified neck condition is 
denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a calcaneal 
spur, right ankle, is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for glaucoma, 
right eye, is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for an 
unspecified right knee condition is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a herniated 
nucleus pulpous L5-S1 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


